DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
The Amendment filed November 9, 2022 has been entered. Claim 1 has been amended, claims 4 and 8 have been cancelled, and claim 13-20 have been withdrawn. Claims 1-3, 5-7,and 9-12 are examined herein.

Status of the Rejection
The 35 U.S.C. § 112(a) rejection from the previous office action is withdrawn in view of the Applicant’s amendments. 
New grounds of rejection under 35 U.S.C. § 112(d) for claim 5 is necessitated by the amendments.
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejections under 35 U.S.C. § 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 5 recites “the biosensor according to claim 4”, while claim 4 was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of compact prosecution claim 5 is interpreted as being dependent upon independent claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 2018/0122172A, English translation) and in view of Yang et al. (US 20190224474A1). Weiss et al. (US Pub. No. 2014/0014536A1), van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929), and Singh et al. (Voltaglue bioadhesives energized with interdigitated 3D-graphene electrodes, Advanced Healthcare Materials, 7, 2018, 1800538) are used as evidences for claim 1.

Regarding claim 1, Cho teaches a biosensor (a complex impedance measuring device 10 [para. 0038]) for detecting transepithelial/transendothelial electrical resistance (the limitation “for detecting transepithelial/transendothelial electrical resistance” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Cho teaches a complex impedance measuring device 10 for measuring electrical impedance of cells, and the prior art device 10 is specifically configured for performing the intended use, as evidenced by van der Helm wherein transepithelial/transendothelial electrical resistance (TEER) was measured based on the measured impedance results (see section 2.3 TEER measurement).  The biosensor is comprising:
at least one substrate (a first substrate 100 and a third substrate 104 as shown in Fig.1 [para. 0043]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]);
a working electrode formed on at least a portion of the at least one substrate, the working electrode comprising a biologically inert material (working electrodes 200a, 200b, 200c formed on the substrate 100 [para. 0044] and opposing working electrodes 210a, 210b, 210c formed on the substrate 104 [para. 0048] as shown in Fig.1; The electrodes are formed using a metal material including gold [para. 0041]. Gold is a biologically inert material, as evidenced by Weiss (the electrode may comprise a gold electrode formed from a biologically inert element such as gold [para. 0009])).
a reference electrode formed on the at least one substrate (reference electrode 230 formed on the substrate 100 as shown in Fig.1 [para. 0052]);
wherein somatic cells are immobilized on at least a portion of the working electrode (breast cancer cells MCF-7 are immobilized on working electrode 200a as shown in Fig.6 [paras. 0059-0060]; and MCF-7 cells are somatic cells);
the limitations “wherein the biosensor is configured to detect a first resistance measurement and a second resistance measurement”, and “during both the first resistance measurement and the second resistance measurement” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this instant case, Cho teaches wherein the device 10 is configured to detect impedance including a first resistance measurement and a second resistance measurement wherein the somatic cells are immobilized on the working electrode, as shown by the graphs I, II and III in Fig.13 [paras. 0075-0078]).
Cho does not teach the following limitations: (1) wherein the biologically inert material includes graphene, carbon nanotubes, or a combination thereof; and (2) wherein at least the portion of the working electrode is transparent having a percent transmittance of at least 80% but no more than about 99.9%.
Yang teaches a graphene bio-device for electrotherapy, including a substrate and electrodes made of graphene on the substrate, wherein the graphene bio-device comprises electrodes for ground, reference, recording and stimulation (abstract). Graphene-based electrical devices have unprecedented detection sensitivities of neural signals and molecules. Moreover, long-term biocompatibility and mechanical flexibility for vulnerable brain tissues are well-known properties of graphene. These promising properties of graphene have increased its use in biomedical applications [para. 0004]. Fig. 1a depicts graphene bio-device comprising a flexible substrate as a support for graphene electrodes for ground, reference, recording and stimulation. The flexible substrate is a film of PET (Polyethylene terephthalate), PC (polycarbonate), PES (polyethersulfone), PI (polyamide), PMMA (polymethyl methacrylate) and COP (cyclo-olefin polymers) [para. 0019]. The graphene is a transparent material for an electrode, and transparency of the graphene amounts to 97.7%  [para. 0020].  Graphene electrode is also biologically inert, as evidenced by Singh: “graphene is an inert neuron-interfacing material with no alternation of target nerve cells, supporting the development of in vivo graphene-based bioelectronic interfaces” (the third paragraph in Col. 1 on page 10). Graphene is a biologically inert material and is also transparent, which is also supported by para. 0021 in the specification of this instant application. Therefore, Yang teaches a graphene bio-device comprising graphene electrodes including a working electrode and a reference electrode formed on a substrate (graphene electrodes for ground, reference, recording and stimulation in Fig.1a and claim 1) wherein the working electrode comprising a biologically inert graphene material and wherein the working electrode is transparent having a percent transmittance of at least 80% but no more than about 99.9% (transparency of the graphene amounts to 97.7%  [para. 0020]).   
Cho and Yang are considered analogous art to the claimed invention because they are in the same field of bio-electronic devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the working electrode and reference electrode in the biosensor of Cho with the graphene working and reference electrodes, as taught by Yang, since Yang teaches that the transparent graphene electrodes have superior electrical, mechanical and thermal properties with unprecedented detection sensitivity of neural signals and molecules [para. 0004]. The simple substitution of one known element for another (i.e., graphene electrodes for electrodes made of another material) is likely to be obvious when predictable results are achieved (i.e., impedance measurement of somatic cells) [MPEP § 2143(B)]. Furthermore, the selection of a known material for the electrodes, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Regarding claim 2, modified Cho teaches the biosensor according to claim 1, wherein the working electrode is formed on a first substrate of the at least one substrate and the reference electrode is formed on a second substrate of the at least one substrate (Cho teaches wherein opposing working electrodes 210a, 210b, 210c are formed on the third substrate 104 [para. 0048], and the reference electrode 230 is formed on the first substrate 100 as shown in Fig.1 [para. 0052]).

Regarding claim 3, modified Cho teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 5, modified Cho teaches the biosensor according to claim 1, wherein the at least one substrate comprises glass, silicone, or a polymer (Cho teaches that the flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]. Thus, Cho teaches the claimed limitation. In the alternative, Yang teaches wherein the substrate comprises a polymer such as PET (Polyethylene terephthalate), PC (polycarbonate), PES (polyethersulfone), PI (polyamide), PMMA (polymethyl methacrylate) and COP (cyclo-olefin polymers [para. 0019]. Both Cho and Yang disclose the use of PMMA polymer as the substrate). 
Regarding claim 6, modified Cho teaches the biosensor according to claim 1, further comprising a case (Cho teaches wherein the flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The formed sandwich structure forms a case, as shown in Fig.1).

Regarding claim 7, modified Cho teaches the biosensor according to claim 6, wherein at least a portion of the case is transparent (Cho teaches wherein the flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The flow path is formed using a polymer material and an inorganic material. Examples of polymer material includes PDMS and PMMA, and examples of the inorganic material includes glass, quartz, silicon etc. [para.0041]. PDMS, PMMA and glass are transparent). 

Regarding claim 9, modified Cho teaches the biosensor according to claim 6, wherein the case defines side walls, a lower wall, and a channel (Cho teaches wherein the flow path 110 is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. The formed sandwich structure forms a flow path 110 with sample inlet and outlet [para.0039]. As shown by Fig.1, the second substrate 102 defines the side walls of the case, while the substrates 100 and 104 form, respectively, the lower wall and top wall of the fluid channel [para. 0026]).
 
Regarding claim 10, modified Cho teaches the biosensor according to claim 9, wherein the channel contacts at least the portion of the working electrode containing the somatic cells (Cho teaches wherein the fluid channel (i.e., the flow path 110) is formed by sandwiching the first substrate 100, the second substrate 102, and the third substrate 104 together [paras. 0021, 0039, 0047]. After introducing a fluid including MCF-7 (C1), which is a breast cancer cell, into the flow path 110, the MCF-7 is attached and fixed to the working electrode 200 [para.0083]).
 
Regarding claim 11, modified Cho teaches the biosensor according to claim 1, further comprising a second working electrode and a second reference electrode (Cho teaches in addition to working electrode 200a, the device also has working electrodes 200b, 200c, 210a, 210b, and 210c as shown in Fig.1; In addition to the reference electrode 230, the device also has a counter electrode 220 [para.0038], and the counter electrode may include silver/silver chloride [para. 0042]. Therefore, the counter electrode is the second reference electrode).
  
Regarding claim 12, modified Cho teaches the biosensor according to claim 1, wherein the somatic cells are immobilized on the working electrode using an adhesion layer (Cho teaches the somatic cells are immobilized on the working electrode using a biochemical material film 300 [para. 0055], which corresponds to the adhesion layer of this instant claim). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yang, as applied to claim 2 above, and further in view of van der Helm et al. (Direct quantification of transendothelial electrical resistance in organs-on-chips, Biosensors and Bioelectronics, 85, 2016, 924-929). Weiss, van der Helm and Singh are used as evidences for claim 1. 

Regarding claim 3, modified Cho teaches the biosensor according to claim 2. The limitation “wherein the somatic cells comprise spino-cerebral endothelial cells” further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the type of cells (material worked upon) but fails to further limit the biosensor elements itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
However, Examiner notes that modified Cho does not teach the claimed limitation, but van der Helm does teach wherein the somatic cells comprise spino-cerebral endothelial cells (transendothelial or transepithelial electrical resistance (TEER) of a monolayer of human hCMEC/D3 cerebral endothelial cells is measured (abstract), and a monolayer of human hCMEC/D3 cerebral endothelial cells are spino-cerebral endothelial cells). 
Modified Cho and van der Helm are considered analogous art to the claimed invention because they are in the same field of biosensors for measuring cells through impedance measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MCF-7 cells in modified Cho with the monolayer of human hCMEC/D3 cerebral endothelial cells, as taught by van der Helm. The simple substitution of one known element (i.e., monolayer of human hCMEC/D3 cerebral endothelial cells) for another (i.e., MCF-7 cells) is likely to be obvious when predictable results are achieved (i.e., measurement of TEER) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Response to Arguments
Applicant's arguments/amendments filed November 9, 2022 with respect to 112(a) rejections have been fully considered and are persuasive. The 112(a) rejections have been withdrawn due to proper amendments remedying the issue moot.
Applicant’s arguments, see Remarks Pg. 6-11, filed November 9, 2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered. All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. And new grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments as outlined above.
Applicant’s Argument # 1
Applicant argues that the working electrode of the present claims is formed only from the biological inert material that includes graphene, carbon nanotubes, or a combination thereof [Symbol font/0x2D] neither metal nor ITO, because, for instance, ITO would not be suitable for use in the devices of the present claims.  
Examiner’s Response # 1
The applicant’s arguments have been fully considered but are moot as they do not pertain to the new grounds of rejection in view of Yang, which teaches transparent graphene working electrode formed only from the biological inert material that includes graphene, as outlined in the new grounds of rejection of claim 1 above. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the working electrode of the present claims is formed only from the biological inert material that includes graphene, carbon nanotubes, or a combination thereof [Symbol font/0x2D] neither metal nor ITO) are not recited in the rejected claims.  Claim 1 recites “the working electrode comprises a biological inert material, wherein the biologically inert material includes graphene, carbon nanotubes, or a combination thereof”. Note that the limitations in claim 1 do not require the working electrode formed only from the biological inert material since the claim uses the transitional phrase “comprising”, which is inclusive or open ended and does not exclude additional, unrecited elements or method steps [MPEP 2111.03].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, a claim is only limited by positively recited elements. Applicant is encouraged to amend claims by reciting the features as positively recited elements to further limit the biosensor (by a structure being claimed). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Shimada et al. (JP2016139492A) teaches a transparent graphene electrode laminated on a surface of a transparent substrate including films and sheets of polyethylene terephthalate (PET), polycarbonate (PC), polyether sulfone (PES), and polyimide (PI) [para. 0030], and a substrate made of a PET film having a visible light transmittance of 85% is used in the present embodiment [para. 0032]. Kuzum et al. (US 20170172446A1) teaches a transparent graphene electrode array formed on a substrate wherein the substrate, electrodes and wires are all optically transparent for simultaneous electrophysiological monitoring. Ma et al. (US20160007874A1) teaches transparent and flexible neural electrode array formed of graphene. Lee et al. ( KR20110134720A) teaches  a graphene cell stimulation device wherein a graphene electrode is disposed between two transparent flexible polymer substrate.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795